Citation Nr: 0011423
Decision Date: 04/28/00	Archive Date: 09/08/00

DOCKET NO. 97-33 300               DATE APR 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Manchester, New Hampshire

THE ISSUE

Evaluation of low back strain, rated as 20 percent disabling from
June 8, 1993.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from October 1973 to April 1976.

This appeal comes before the Department of Veterans Affairs (VA)
Board of Veterans' Appeals (Board) from an October 1997 rating
decision by the Manchester, New Hampshire Regional Office (RO)
which granted service connection for low back strain, rated 10
percent disabling effective June 8, 1993. The veteran expressed
dissatisfaction with the initial disability evaluation for the
service-connected low back disorder and perfected an appeal of that
determination. In June 1998, while the appeal was pending, the RO
increased the rating for the veteran's service-connected low back
disability to 20 percent. The 20 percent rating was made effective
from June 8, 1993.

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(Court) Has indicated that a distinction must be made between a
veteran's dissatisfaction with the initial rating assigned
following a grant of service connection (so-called "original
ratings"), and dissatisfaction with determinations on later-filed
claims for increased ratings. See Fenderson v. West, 12 Vet. App.
119, 125-26 (1999). Inasmuch as the question currently under
consideration was placed in appellate status by a notice of
disagreement expressing dissatisfaction with an original rating,
the Board has characterized the rating issue on appeal as set forth
on the title page of this decision.

This case was previously before the Board in September 1999 when it
was remanded to the RO for further development.

FINDINGS OF FACT

1. Prior to December 23, 1999, the evidence showed that the veteran
complained of chronic pain and activity restrictions; objective
findings revealed no more than moderate limitation of motion with
evidence of degenerative change.

2 -

2. At a December 23, 1999, VA examination , the veteran had
dorsolumbar muscle spasm, a substantial decline in forward bending,
reduced lateral flexion, a slight listing of the spine to the left,
and a positive Goldthwait's sign on the left.

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for
low back strain prior to December 23, 1999, have not been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.7, 4.40, 4.45, 4.59,
4.71a, Diagnostic Codes 5292, 5295 (1999).

2. The criteria for a 40 percent disability rating for low back
strain from December 23, 1999, have been met. 38 U.S.C.A. 1155,
5107 (West 1991):,38 C.F.R. 4.7, 4.40, 4.45, 4.59, 4.71a,
Diagnostic Code 5295 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected low back disorder is
more severely disabling than the currently assigned disability
evaluation reflects. In the context of a claim for a higher rating,
a mere allegation that the disability has worsened is sufficient to
establish a well-grounded claim. See Arms v. West, 12 Vet. App.
188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992). Accordingly,
the Board finds that the veteran's claim is well grounded. 38
U.S.C.A. 5107(a) (West 1991).

Disability evaluations are determined by the application of a
schedule of ratings, which is in turn based on the average
impairment of earning capacity caused by a given disability. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1 (1999). Separate
diagnostic codes identify the evaluations to be assigned to the
various disabilities. If there is a question as to which of two
evaluations shall be applied,

3 -

the higher evaluation will be assigned if the disability picture
more nearly approximates the criteria required for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (1999).
In assessing a claim for an increased rating, the history of the
disability should be considered. 38 C.F.R. 4.1 (1999); Schafrath v.
Derwinski, 1 Vet. App. 589, 594 (1991).

Low back strain is evaluated in accordance with the criteria set
forth in 38 C.F.R. 4.71a, Diagnostic Code 5295 (1999). A 20 percent
evaluation is warranted for lumbosacral strain where there is
muscle spasm on extreme forward bending, unilateral loss of lateral
spine motion in a standing position. 38 C.R.R. 4.71a, Diagnostic
Code 5295. A 40 percent evaluation requires severe lumbosacral
strain with listing of the whole spine to the opposite side, a
positive Goldthwait's sign, marked limitation of forward bending in
a standing position, loss of lateral motion with osteoarthritic
changes, or narrowing or irregularity of the joint space, or some
of these manifestations with abnormal mobility on forced motion.
Id.

Service-connected low back disability that does not involve disc
disease may also be evaluated under 38 C.F.R. 4.71a, Diagnostic
Code 5292 pertaining to limitation of motion. Moderate limitation
of motion of the lumbar segment of the spine warrants a 20 percent
evaluation. 38 C.F.R. 4.71a, Diagnostic Code 5292. A 40 percent
evaluation requires severe limitation of motion. Id.

Applying the foregoing principles to the facts of the present case,
the Board finds that the preponderance of the evidence is against
the assignment of an evaluation in excess of 20 percent for low
back strain prior to December 23, 1999, when the veteran was most
recently examined by VA. However, the Board finds that the evidence
supports a 40 percent disability evaluation for low back strain
from December 23, 1999.

Evidence from the Soldiers' Home in Massachusetts, dated between
1978 and 1994, shows that the appellant was treated for multiple
joint pain, including that affecting his low back. Reports from
several physicians indicate that he was evaluated for Social
Security disability purposes. Following psychiatric evaluation in
February

4 -

1994, H. Senger, M.D., found that, among other things, the veteran
met the criteria for a psychogenic pain disorder to the degree that
his complaints were not substantiated by the physical medical
findings. In June 1994, R. Shapiro, M.D., an orthopedic surgeon,
noted a long history of constant multiple joint pain, to include
the entire back. Examination of the back at that time revealed that
all motions were primarily unrestricted except for straight leg
raising. The veteran did, however, complain of pain on all
maneuvers and tenderness was elicited. An X-ray of the spine
revealed no pathology. Following examination, a diagnosis of
history indicative of chronic pain involving the neck, upper and
lower back, left lower limb and wrist was rendered. Dr. Shapiro
also commented that, as had been indicated previously, there was a
strong suggestion of a functional overlay to the veteran's reported
symptoms, and that from an objective orthopedic point of view,
there was no evidence of residual impairment or disability that
would prevent the appellant from performing his regular
occupational activities. D. Condie, M.D., a psychiatric examiner,
wrote in September 1994 that prior records which had been reviewed
indicated that the veteran's complaints of pain had had a major
psychiatric component since January 1984 when he was evaluated by
a neuro- pain management team. Dr. Condie commented in the
diagnosis that the veteran had a psychogenic pain disorder as an
old diagnosis which appeared to confirm that there was no physical
reason for much of his complaints of pain.

The veteran underwent a VA examination for compensation and pension
purposes in September 1997 where it was noted that he continued to
complain of chronic lower back pain which was aggravated during
periods of increased physical activity. It was reported that he had
no symptoms affecting his lower and upper extremities that would
clearly suggest an ongoing radiculopathy. It was indicated that he
was on Social Security and had not worked since 1988. Upon
examination of the lumbosacral spine, flexion, extension and
bilateral sidebending were to 80, 10 and 20 degrees, respectively.
The straight leg raising examination was negative, bilaterally.
Deep tendon reflexes were equal, bilaterally. No muscle atrophy was
found. It was noted that the veteran was neurologically intact.

5 -

The veteran was afforded a VA examination in January 1998, at which
time he said that he had severe and progressively worsening back
pain which radiated into his left shoulder and down the left hip.
It was reported that he had being fitted with a back brace and
corset, and was scheduled for a myelogram, but had. declined to
have this procedure performed. The appellant related that he had
hard no relief from mild therapy, hot tubs, soaks massage,
medication or Cortisone injections. He stated that he had great
difficulty in engaging in everyday activities, to include prolonged
sitting, standing or lifting objects, and that these actions would
result in marked pain.

Examination of the back revealed forward flexion, backward
extension, lateral flexion and rotation to 60, 20, 25 and 25
degrees, respectively. It was reported that there was no evidence
of muscle atrophy, discoloration, instability, deformity, loss of
coordination or neurological deficit in the back or lower
extremities. Radiological studies of the mid-back and abdomen
conducted subsequently in January 1998 were interpreted as normal.

VA clinical records dated in December 1998 reflect that the veteran
was referred to the pain management clinic for symptoms of a
diffuse chronic pain syndrome. It was noted that he provided a
detailed history of the events surrounding his injuries in service
with extreme anger and resentment about his experiences in general,
and acknowledged that it was difficult to tell where the psychic
pain related to those events ended and the physical pain he felt
began. The appellant related that he had pain at multiple sites
with the second most prominent area being the left low back. He
said that he experienced episodic numbness anterolaterally in the
thighs. The veteran rated his pain as 10 out of 10 at all times,
said he had no control over it and indicated that it had
significantly interfered with every aspect of his personal and
social life.

It was noted that the veteran had had extensive work-up of
multiplex joints, including X-rays and magnetic resonance imaging
(MRI) of the back since service. The examiner stated that the
reports of such were not available, but that the appellant himself
admitted that none of the studies had revealed any definitive
findings. It

- 6 -

was also noted that he had undergone numerous treatment modalities,
with limited success. It was reported that he was on no medication
because he Has "sick of drugs."

On physical examination, it was reported that the veteran was
extremely loquacious with intense ruminations on past injuries and
abuse situations. It was observed that he appeared to be in no
acute distress at the time of the evaluation, and exhibited no pain
behaviors. Range of motion of the spine was mildly limited in
anteroflexion due to apparent hamstring tightness. All other motion
studies were found to be within normal limits without complaints of
pain except for straight leg raising which was limited to 60
degrees due to hamstring tightness, with no specific back or leg
pain on testing. Strength was physiologic and symmetrical in the
upper and lower extremities, though somewhat less than expected,
based on his size and expected strength. It was felt that the
physiologic etiology of pain based on pain descriptions and history
of physical trauma was most likely myofascial in origin involving
multiple joints.

The veteran presented testimony in February 1999 to the effect that
it was difficult for him to sleep and arise from bed on account of
back pain. He said that lying down aggravated his symptoms, and
that cold damp weather brought on increased pain. The appellant
stated that he experienced spasm and cramps, and had numbness in
his legs throughout the day which had resulted in his legs giving
way at times. He related that he had obtained only temporary relief
from the remedies which had been prescribed, but said that a
physician he had seen recently had explained that there was
probably no reason to have any kind of surgery performed. He said
he was restricted in all motions and had difficulties bending over,
getting in and out of an automobile, and with prolonged sitting. He
related that neurological involvement was very severe on the left
side, but that he avoided any prescribed pharmaceuticals. The
veteran said that he had not worked since 1994 on account of pain,
and believed his service-connected disorder warranted a 60 percent
disability at the very least.

7 -

Subsequently, the reports of VA MRI of the lumbar and cervical
spine dated in May and October 1998 were received. They were
interpreted as showing an unremarkable study in each instance.
However, findings recorded on the latter occasion included mild to
moderate bilateral facet hypertrophic degenerative changes at L4-L5
and L5-S1. Nerve conduction studies performed in September 1998
revealed no lumbosacral radiculopathy on either side, and were
reported to be normal. VA outpatient clinical records dated between
November 1998 and November 1999 reflect continuing follow-up in the
pain management clinic for symptoms affecting multiple joints which
was felt to represent a myofascial syndrome.

Pursuant to Board remand of September 1999, the appellant was
afforded VA examinations of the spine in December 1999. On the
first of such examinations, the veteran stated that he had worked
in various construction and electrical jobs until 1994 when he went
on Social Security due to an inability to work on account of back
discomfort. He described pain medial to the left scapula which
radiated up and down into the left lumbar region, across his sacrum
and iliac spine and into his groin and medial left thigh, as well
as numbness and weakness in his left leg. The veteran stated that
pain was both sharp and stabbing, as well as an aching discomfort,
and said that he had it for 80 to 90 percent of the time with a
maximum intensity of 10 out of 10, but usually at the level of
eight. He again related that he was not on any prescription
medication, but did take an occasional Tylenol. He noted that
massage seemed to help and that he was being seen in a pain clinic.
The veteran reiterated complaints of diminished endurance,
fatigability, inability to stand or walk for prolonged periods, and
discomfort which included difficulty rising from a bed or chair. He
said that changing positions often led to sudden "cramps," and
indicated that he had functional problems due to pain resulting in
difficulty dressing and bathing and going to the toilet. It was
reported that he was not on any medication, but had been prescribed
numerous drugs in the past which had not notably alleviated his
symptoms. He said on this occasion that he did not really have any
notable flare-ups of the pain which remained fairly constant. It
was related that he once wore a full chest brace but no longer used
any assistive device.

8 -

Upon examination, passive flexion was to 60 degrees, which could be
increased to 70 degrees, actively. Extension was limited to 15
degrees both actively and passively. Passive lateral flexion could
be achieved to 15 degrees, bilaterally, and .rotation was to 30
degrees. It was noted that those movements were unchanged by active
motion. The veteran's back was observed to be straight to
inspection and palpation. No focal percussion tenderness was
elicited. Quadriceps strength was 5+, bilaterally. Knee and ankle
jerks were each 2+. Straight leg raising was limited by tight
hamstrings to 60 degrees on the left and 45 degrees on the eight,
with back discomfort increased by further straight leg raising. The
examiner commented that the veteran had chronic mid-thoracic and
lumbar back pain but that multiple medical examinations, including
neurologic and orthopedic studies. as well as MRI had failed to
show problems other than some mild to moderate hypertrophic
degenerative changes of facet joints. It was noted that pain had a
focus of origin which had become rather diffuse, and had resulted
in a number of activity restrictions. The examiner added that there
were no signs of weakness, fatigue, incoordination or instability
on examination. It was noted, however, that there were complaints
of constant pain which was increased with flexion and extension of
the back, as well as causing difficulty with bending while
undressing and dressing before and after the examination. It was
felt that the objective findings were consistent with the veteran's
history, although there was no clear cut or known pathology for his
complaints.

On VA examination conducted December 23, 1999, the veteran stated
that he had pain of the lumbosacral spine with weakness, stiffness
and some fatigability, as well as flare-ups of pain three to four
times a week lasting one to two days. He said that pain was severe
at those times and was caused by weather changes and excessive back
motion. The veteran related that he had diminished range of motion
of the back when he experienced a flare-up of back pain. He stated
that he took 800 milligrams of Motrin every two days for back pain,
alternating with Tylenol. He indicated that he had utilized a TENS
unit for the previous few years and also used a hydrocollator.

9 - 

Upon examination of the back, spasm of the left dorsolumbar muscles
was elicited with a normal lordotic curve. Utilizing a goniometer,
the examiner determined that active forward flexion was from zero
to 50 degrees, and 55 degrees, passively, with pain in the
lumbosacral area. Active extension was from zero to 20 degrees and
passive extension was to 35 degrees. It was reported that rotation
was basically normal from zero to 35 degrees on the left and right
with complaints of pain. The veteran was observed to list slightly
to the left, but gait was otherwise basically normal. The
Goldthwait sign was negative on the right, but positive, on the
left. The Ober sign was negative on the left and right. The Ely
sign was positive on both sides. Active right straight leg raising
was from zero to 70 degrees and was to 80 degrees, passively, with
pain in the lower back. On the left, straight leg raising was from
zero to 60 degrees, actively, and to 65 degrees, passively, with
pain in the lumbosacral area. Neurological evaluation disclosed
some slight loss of dorsiflexion of the left ankle and extension of
the left knee. The patellar and ankle reflexes were normal. There
was slight loss of tactile discrimination along the lateral aspect
of the left thigh and left calf. The examiner commented that the
veteran was unable to work outside of his home due to back pain and
anxiety.

A review of the record in this instance reveals that the veteran
has consistently complained of a chronic pain process which he
states has not been significantly alleviated by any treatment
modalities. The record reflects that, when he was being evaluated
by multiple private physicians for Social Security disability
purposes between February and September 1994, it was essentially
found that objective findings did not support the extent of the
symptomatology being complained of and a strong psychogenic pain
component was proposed as the basis for his complaints. When
examined on multiple occasions by VA between 1997 and 1998, the
veteran continued to complain of a chronic pain process, but
physical examination revealed no remarkable findings except for
some reduced range of motion of the back, intermittently. Although
the appellant testified that he experienced spasm, cramping,
substantial motion and activity restrictions, as well as very
severe neurologic deficit, the existing clinical record did not
support his assessment. The Board observes that degenerative
changes were observed on MRI in October 1998, but follow-up in the
VA pain management program disclosed little more than

- 10-

continuing complaints of pain which were felt to represent a
myofascial syndrome, without evidence of more objective
symptomatology for which a higher rating for lumbosacral strain
might be conferred. In other words, the findings during that time
frame did not demonstrate disability consistent with "severe"
lumbosacral strain as defined by the diagnostic rating criteria.
The Board also observes that loss of motion was never described as
being severe and there was no indication that the veteran
experienced underlying pathology that adequately accounted for his
pain as required by 38 C.F.R. 4.40. Even the first of two VA
examinations conducted in December 1999 indicated that there was no
clear-cut pathology to account for the veteran's pain.
Consequently, evidence available prior to the December 23, 1999,
examination did not provide a basis for concluding that the veteran
met the criteria for a higher rating under either Diagnostic Code
5292 or Diagnostic Code 5295. This is especially so because there
was no indication that the veteran experienced functional losses
due to pain that could be explained by the underlying pathology. 38
C.F.R. 4.40. The Board therefore concludes that a rating higher
than 20 percent was not warranted for this time period. Fenderson,
supra.

Nevertheless, at the December 23, 1999, examination, the veteran
had dorsolumbar muscle spasm, and was shown to have a substantial
decline in forward bending. Lateral flexion was reduced by a third.
He was observed to have a listing of the spine to the left and a
positive Goldthwait's sign on the left. As noted previously, MRI
studies in October 1998 revealed mild to moderate bilateral facet
hypertrophic degenerative changes at L4-L5 and L5-S1. With such
findings, particularly the spasm, listing, positive Goldthwait's
sign, limitation of forward bending, and loss of lateral motion
with arthritic changes, however slight, the Board finds that the
veteran's symptoms more nearly approximate the criteria for a 40
percent rating under Diagnostic Code 5295. 38 C.F.R. 4.7.

ORDER

A rating in excess of 20 percent before December 23, 1999, for low
back strain is denied.



